No. 12796

          I N THE SUPREME C U T O THE STATE O M N A A
                           OR    F           F OTN

                                       1975



D N L R. McGEE,
 O AD

                           P l a i n t i f f and Respondent,



BURLINGTON NORTHERN, I N C . ,
a corporation,

                           Defendant and A p p e l l a n t .



Appeal from:      D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                  Honorable Paul G. H a t f i e l d , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

            Gough, Booth, Shanahan and Johnson, Helena, Montana
            C o r d e l l Johnson argued and Ronald F. Waterman argued,
             Helena, Montana

     For Respondent :

            Hoyt and Bottomly, Great F a l l s , Montana
            John C. Hoyt argued, Great F a l l s , Montana



                                              Submitted : January 14, 1975

                                                 Decided: ?        ,"   '   Y
                                                                            '
                                                                                 -
                                                                                :;
                                                                                 tv



Filed :        ? 11a;;rq
Yir.   J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e Court.

           This i s an a c t i o n f o r damages under t h e F e d e r a l ~ m p l o y e r s '
L i a b i l i t y Act.     P l a i n t i f f brakeman sued defendant r a i l r o a d f o r
i n j u r i e s he r e c e i v e d i n a s w i t c h i n g a c c i d e n t .     The d i s t r i c t
c o u r t , Cascade County, g r a n t e d p l a i n t i f f a p a r t i a l summary judg-
ment on t h e i s s u e of l i a b i l i t y .          The i s s u e of t h e amount of
p l a i n t i f f ' s damages was t r i e d t o a j u r y which r e t u r n e d an 8 t o
4 v e r d i c t f o r $525,000.           Following e n t r y of judgment t h e r e o n and
d e n i a l o f d e f e n d a n t ' s motion f o r a new t r i a l , defendant a p p e a l s .
           P l a i n t i f f i s Donald R. McGee, a 44 y e a r o l d r a i l r o a d
employee w i t h about 20 y e a r s e x p e r i e n c e .              Defendant i s B u r l i n g t o n
Northern I n c . , a r a i l r o a d c o r p o r a t i o n , which was p l a i n t i f f ' s
employer     .
           The a c c i d e n t forming t h e b a s i s of t h i s l i t i g a t i o n occurred
i n t h e r a i l r o a d y a r d s a t Omak, Washington on November 4 , 1971 a t
about 5 : 4 5 p.m.          P l a i n t i f f , a swing brakeman on a s w i t c h i n g crew,
was s t r u c k from behind by an i r o n door handle p r o t r u d i n g downward
and outward from t h e door of a moving boxcar.
           There were no eyewitnesses t o t h e a c c i d e n t .                        I t was d a r k
and s w i t c h i n g was b e i n g done by l a n t e r n .            The s w i t c h crew con-
s i s t e d of t h e e n g i n e e r , t h e conductor, t h e head brakeman, t h e
flagman and t h e swing brakeman ( p l a i n t i f f ) .                       The conductor was
n o t p r e s e n t a t t h e a c c i d e n t s i t e a s he was checking a c a r of f r u i t
i n a n o t h e r p a r t of t h e yard.
           S h o r t l y b e f o r e t h e a c c i d e n t , t h e s w i t c h engine was on t h e
main l i n e f a c i n g e a s t .      A boxcar was coupled t o t h e f r o n t of t h e

engine w i t h a c h i p c a r coupled d i r e c t l y t o t h e boxcar.                       The
switch engine pushed t h e two c a r s e a s t a l o n g t h e main l i n e .                          As
t h e t h r e e neared a p a s s i n g t r a c k l e a d i n g o f f t h e main l i n e ,
p l a i n t i f f uncoupled t h e c h i p c a r which was "kicked" upgrade a l o n g
                                                                         II
t h e main l i n e t o a p o i n t where t h e flagman                        chopped" t h e wheels
t o p r e v e n c i t from r o l l i n g back down t h e grade.                  A f t e r "kicking"
t h e c h i p c a r up t h e main l i n e , t h e s w i t c h engine and boxcar

came t o a s t o p on t h e main l i n e w i t h t h e forward t r u c k s o r wheels
~f t h e boxcar r e s t i n g on t h e s w i t c h p o i n t s of t h e p a s s i n g t r a c k .
           A t t h i s p o i n t t h e e n g i n e e r was i n h i s cab on t h e s o u t h

s i d e of t h e main l i n e ; he was f a c i n g e a s t .             The head brakeman
was a t t h e s w i t c h box on t h e n o r t h s i d e of t h e main l i n e .                    Plaintiff
was about t e n f e e t away from t h e head brakeman and had him i n
f u l l view.      The flagman was some d i s t a n c e away n e a r t h e c h i p c a r .
           According t o p l a i n t i f f , he t o l d t h e head brakeman t h a t t h e
s w i t c h engine and boxcar were going t o be moved onto t h e p a s s i n g
t r a c k and t h e head brakeman acknowledged t h i s v e r b a l l y .                        The
head brakeman d e n i e s p l a i n t i f f s a i d a n y t h i n g t o him concerning
where t h e boxcar would be "kicked", b u t he was aware i t would
go on one of t h e i n s i d e t r a c k s r a t h e r t h a n t h e main l i n e .                 However,
                                                                                 II
he could n o t throw t h e s w i t c h because t h e boxcar                       was s i t t i n g
r i g h t on t h e switch".
           Again, a c c o r d i n g t o p l a i n t i f f , he s t a r t e d walking e a s t
a l o n g t h e s o u t h s i d e of t h e main l i n e and c a l l e d t o t h e flagman
                                                                                        1f
" e a r e going t o p u l l t h e pass'1.
W                                                       The flagman gave a                   come ahead''
s i g n a l w i t h h i s l a n t e r n , which p l a i n t i f f r e p e a t e d t o t h e e n g i n e e r .
The flagman confirmed p l a i n t i f f ' s s t a t e m e n t t o him and i n d i c a t e d
t h a t he acknwkdged t h e message by p o i n t i n g h i s l a n t e r n a t p l a i n -
                                           11
tiff.      He d e n i e s g i v i n g a     come ahead" s i g n a l .          A t t h i s time, the
flagman was walking down t h e p a s s i n g t r a c k on t h e n o r t h s i d e of t h e
main l i n e o u t of s i g h t of t h e e n g i n e e r .
           I n any e v e n t , t h e engine w i t h boxcar i n f r o n t moved e a s t
down t h e main l i n e .         The p r o t r u d i n g door handle of t h e boxcar
s t r u c k p l a i n t i f f from behind c a u s i n g h i s i n j u r i e s .
           P l a i n t i f f f i l e d t h i s a c t i o n i n t h e d i s t r i c t c o u r t of
Cascade County on February 21, 1973, under t h e F e d e r a l ~ m p l o y e r s '
L i a b i l i t y Act and t h e F e d e r a l S a f e t y Applicance Act c l a i m i n g
daniages of $736,000.                  ~ e f e n d a n t ' sanswer denied any n e g l i g e n c e
on t h e p a r t of t h e r a i l r o a d and pleaded t h e p a r t i a l a f f i r m a t i v e

d e f e n s e of c o n t r i b u t o r y n e g l i g e n c e .   Extensive p r e t r i a l d i s c o v e r y
was pursued by b o t h p a r t i e s c o n s i s t i n g p r i n c i p a l l y of i n t e r r o g a -
c o r k s and answers, demands f o r production of documents, r e q u e s t s

f o r admissions and r e s p o n s e s , and numerous d e p o s i t i o n s .
            P l a i n t i f f moved f o r a p a r t i a l summary judgment on t h e
i s s u e of l i a b i l i t y .     The d i s t r i c t c o u r t g r a n t e d p l a i n t i f f a p a r t i a l
summary judgment on t h e i s s u e of l i a b i l i t y under t h e F e d e r a l
~ m p l o y e r s ' L i a b i l i t y Act.      The d i s t r i c t c o u r t deemed i t unnecessary
t o r u l e on p l a i n t i f f ' s c l a i m of v i o l a t i o n of t h e F e d e r a l S a f e t y
Appliance Act.
            In i t s order, the d i s t r i c t court specifically stated there
were no genuine i s s u e s of m a t e r i a l f a c t , t h a t d e f e n d a n t ' s n e g l i -
gence was e s t a b l i s h e d a s a m a t t e r of law, and t h a t t h e r e c o r d d i s -
c l o s e d no n e g l i g e n c e on t h e p a r t of p l a i n t i f f which i n any way
contributed t o h i s i n j u r i e s .              The o r d e r s p e c i f i e d t h a t t h e uncon-
t r o v e r t e d f a c t s e s t a b l i s h e d d e f e n d a n t ' s v i o l a t i o n of i t s own r u l e s
r e q u i r i n g t h e boxcar door t o be c l o s e d b e f o r e t h e s w i t c h i n g
o p e r a t i o n was e v e r commenced i n which e v e n t t h e handle would n o t
have protruded outward i n t h e manner i t d i d and p l a i n t i f f would
n o t have been s t r u c k and i n j u r e d .
            Defendant t h e n a p p l i e d t o t h i s Court f o r s u p e r v i s o r y
c o n t r o l , s e e k i n g review and r e v e r s a l of t h e d i s t r i c t c o u r t ' s
order.        T h i s Court a c c e p t e d j u r i s d i c t i o n and i s s u e d an a l t e r n a t i v e
                                                                               11
w r i t o r d e r i n g t h e d i s t r i c t c o u r t (1) t o e n t e r       an o r d e r denying
partial summary judgment",                      o r ( 2 ) t o appear and show c a u s e "why
                                                                                                          II
s a i d motion f o r p a r t i a l summary judgment should n o t be denied.
            A f t e r o r a l argument, w r i t t e n b r i e f s , and h e a r i n g , we
denied d e f e n d a n t ' s a p p l i c a t i o n i n t h i s ~ p e r a t i v elanguage:
            "IT I S ORDEREE t h a t t h e r e l i e f sought be, and i t
            hereby i s , d e n i e d , and t h i s proceeding i s o r d e r e d
            d i s m i s s e d , and o u r s t a y o r d e r i s revoked. I I
           T h e r e a f t e r a j u r y t r i a l was h e l d i n t h e d i s t r i c t c o u r t
                  t



l i m i t e d t o t h e i s s u e of damages s u s t a i n e d by p l a i n t i f f .        Prior t o
and d u r i n g t r i a l , defendant sought t o reopen t h e i s s u e of
                                                   \
l i a b i l i t y which i t supported by o f f e r s of p r o o f , a l l of which
were denied.           The j u r y r e t u r n e d a v e r d i c t f o r p l a i n t i f f i n t h e
amount of $525,000 and judgment was e n t e r e d t h e r e o n .                       The d i s -
t r i c t c o u r t denied defendant"             motion f o r a new t r i a l .            Defendant
a p p e a l s from t h e judgment.
       Defendant a s s i g n s 21 i s s u e s f o r review. The claimed e r r o r s
                     (1)
can be sumrnarized:/denial of d e f e n d a n t ' s motion f o r a new t r i a l ;
( 2 ) zwarding p l a i n t i f f a p a r t i a l summary judgment on t h e i s s u e
of l i a b i l i t y and l i m i t i n g t h e j u r y t r i a l t o t h e amount of damages
s u s t a i n e d by p l a i n t i f f ; ( 3 ) admission of i n a d m i s s i b l e e v i d e n c e ;
(4) an e x c e s s i v e v e r d i c t based on p a s s i o n and p r e j u d i c e ; (5) e r r o r
i n j u r y i n s t r u c t i o n s ; (6) p r e j u d i c i a l conduct by p l a i n t i f f ' s
c o u n s e l and t h e p r e s i d i n g judge;       ( 7 ) improper r e b u t t a l testimony;
and (8) denying defendant a p r e t r i a l examination of p l a i n t i f f
f o r r e h a b i l i t a t i o n purposes.      The p r i n c i p a l e r r o r s claimed a r e t h e
f i r s t four.
           W f i n d t h a t we must g r a n t defendant a new t r i a l on t h e
            e
b a s i s of e r r o r s i n law t h a t occurred p r i o r t o and a t t h e t r i a l .
These e r r o r s of law c o n s i s t e d p r i n c i p a l l y of t h e e x c l u s i o n of
evidence r e l a t i n g t o d e f e n d a n t ' s p a r t i a l a f f i r m a t i v e d e f e n s e of
contributory negligence.
           A t t h e o u t s e t , we hold t h e d i s t r i c t c o u r t ' s o r d e r g r a n t i n g
p a r t i a l summary judgment was c o r r e c t t o t h e e x t e n t of i t s r u l i n g
t h a t t h e n e g l i g e n c e of defendant was e s t a b l i s h e d a s a m a t t e r of

law on t h e r e c o r d b e f o r e i t .
           Defendant d i s p u t e s t h i s h o l d i n g .       It argues t h e record

d i s c l o s e s many genuine i s s u e s of m a t e r i a l f a c t , p r i n c i p a l l y j u s t
what d i d happen i n t h e r a i l r o a d yard a t Omak a t t h e time of t h e

a c c i d e n t and s p e c i f i c a l l y whether p l a i n t i f f was s t r u c k by t h e
boxcar i t s e l f o r t h e p r o t r u d i n g door handle.                  Defendant contends
t h e p o s i t i o n of p l a i n t i f f a f t e r t h e a c c i d e n t , i n r e l a t i o n t o t h e
boxcar, i s a s e q u a l l y c o n s i s t e n t w i t h h i s being s t r u c k by t h e
boxcar i t s e l f a s by t h e p r o t r u d i n g door handle.                     Therefore,
defendant a r g u e s , t h e d i s t r i c t c o u r t had t o weigh t h e evidence,
draw i n f e r e n c e s therefrom, and assume t h e r o l e of t r i e r of t h e
f a c t s i n o r d e r t o conclude t h a t p l a i n t i f f was s t r u c k by t h e pro-
t r u d i n g door handle and d e f e n d a n t ' s negligence was t h e r e b y e s -
tablished.
          The r e c o r d b e f o r e t h e d i s t r i c t c o u r t b e l i e s t h i s c o n t e n t i o n .
The following uncontroverted evidence was b e f o r e t h e d i s t r i c t c o u r t :

(1) p l a i n t i f f ' s d e p o s i t i o n testimony t h a t he was h i t by t h e
p r o t r u d i n g door handle; (2) t h e a c c i d e n t r e p o r t phoned t o t h e
r a i l r o a d ' s Wenatchee o f f i c e w i t h i n a h a l f hour a f t e r t h e a c c i d e n t
and subsequently reduced t o w r i t i n g , s t a t e s t h a t p l a i n t i f f was
s t r u c k by t h e p r o t r u d i n g door handle; and ( 3 ) t h e r a i l r o a d ' s o ~ m
o p e r a t i n g r u l e s r e q u i r e a l l doors t o b e c l o s e d b e f o r e moving t h e
boxcar.        N f a c t u a l i n f e r e n c e s were r e q u i r e d t o e s t a b l i s h t h a t
                o
p l a i n t i f f was h i t by t h e p r o t r u d i n g door handle i n v i o l a t i o n of
d e f e n d a n t ' s otm o p e r a t i n g r u l e s .    ~ e f e n d a n t ' sc o n t e n t i o n t h a t t h e
f a c t s of t h e a c c i d e n t a r e e q u a l l y c o n s i s t e n t w i t h p l a i n t i f f ' s
being s t r u c k by t h e boxcar i t s e l f r e s t s on s u p p o s i t i o n and con-
j e c t u r e n o t contained i n t h e evidence b e f o r e t h e c o u r t .
            However, t h e r e c o r d b e f o r e t h e d i s t r i c t c o u r t a t t h e time
i t g r a n t e d p a r t i a l summary judgment d i s c l o s e d s e v e r a l genuine

i s s u e s of m a t e r i a l f a c t r e l a t i n g t o d e f e n d a n t ' s c l a i m of c o n t r i -
b u t o r y negligence by p l a i n t i f f .             Without a t t e m p t i n g t o s e t f o r t h
an e x h a u s t i v e o r a l l - i n c l u s i v e l i s t of such i s s u e s , we n o t e
t h e s e : (a) Should p l a i n t i f f i n t h e e x e r c i s e of o r d i n a r y c a r e have
seen t h e p r o t r u d i n g door handle and c o r r e c t e d i t p r i o r t o t h e
a c c i d e n t ? (b)     Should p l a i n t i f f i n t h e e x e r c i s e of o r d i n a r y c a r e
have seen t h a t t h e f r o n t t r u c k s o r wheels of t h e boxcar were on
t h e switch p o i n t s r e q u i r i n g t h e engine and boxcar t o b e backed
up, s o t h e switch could be thrown d i r e c t i n g t h e boxcar onto t h e
passing track?               ( c ) Did p l a i n t i f f himself i n i t i a t e t h e "come
ahead" s i g n a l t o t h e e n g i n e e r o r was he simply r e l a y i n g such s i g n a l
from t h e flagman?                (d)     Was p l a i n t i f f himself g u i l t y of v i o l a t i o n
of the r a i l r o a d ' s operating r u l e s ? (e)                  Did p l a i n t i f f himself
conform t o r e a s o n a b l e s t a n d a r d s of conduct under t h e circum-
stances?
              The e x i s t e n c e of t h e s e genuine i s s u e s of m a t e r i a l f a c t
i n t h e r e c o r d b e f o r e t h e d i s t r i c t c o u r t precluded a f i n d i n g o r
r e c i t a l by t h e d i s t r i c t c o u r t t h a t "the r e c o r d d i s c l o s e s no neg-
l i g e n c e on t h e p a r t of t h e p l a i n t i f f which i n any way c o n t r i -
buted t o h i s i n j u r i e s " .          In t h i s respect the d i s t r i c t court's
     o r d e r was i n e r r o r .
              I n F e d e r a l ~ m p l o y e r s ' L i a b i l i t y Act c a s e s c o n t r i b u t o r y
n e g l i g e n c e on t h e p a r t of p l a i n t i f f does n o t b a r h i s c l a i m , b u t
simply reduces h i s recovery i n p r o p o r t i o n t o h i s own c o n t r i -
buting f a u l t .         The c o n t r o l l i n g s t a t u t e provides t h a t i n a l l a c t i o n s
t o recover damages under t h e F e d e r a l Employers' L i a b i l i t y Act
1I
     t h e f a c t t h a t t h e employee may have been g u i l t y of c o n t r i b u t o r y
n e g l i g e n c e s h a l l n o t b a r a recovery, b u t t h e damages s h a l l be
diminished by t h e j u r y i n p r o p o r t i o n t o t h e amount of n e g l i g e n c e
a t t r i b u t a b l e t o such employee            * % *."        45 U.S.C.A.           $53.

              I n t h e i n s t a n t c a s e , defendant was denied t h e r i g h t t o
i n t r o d u c e evidence on t h e i s s u e of p l a i n t i f f ' s a l l e g e d c o n t r i b u -
t o r y negligence i n diminution of damages.                              W acknowledge e r r o r
                                                                            e
i n our o r d e r d i s m i s s i n g d e f e n d a n t ' s a p p l i c a t i o n f o r s u p e r v i s o r y
c o n t r o l i n f a i l i n g t o s t r i k e t h e summary f i n d i n g o r r e c i t a l i n t h e
d i s t r i c t c o u r t ' s o r d e r t h a t t h e r e c o r d d i s c l o s e d no n e g l i g e n c e
on t h e p a r t of p l a i n t i f f c o n t r i b u t i n g t o h i s i n j u r i e s .         Perhaps
t h i s misled t h e d i s t r i c t c o u r t i n i t s subsequent r u l i n g s .                    I n any
e v e n t , t h e f a c t remains t h a t defendant should have been permitted
t o i n t r o d u c e evidence r e l a t i n g t o p l a i n t i f f ' s a l l e g e d c o n t r i b u t o r y
n e g l i g e n c e i n r e d u c t i o n of damages.        The p r e j u d i c i a l and r e v e r -
s i b l e n a t u r e of t h e e r r o r i s obvious.
           O t h i s b a s i s , t h e judgment h e r e i n i s vacated and s e t
            n
aside.        A new t r i a l i s g r a n t e d l i m i t e d t o t h e amount of damages
t h a t should be awarded p l a i n t i f f .             A t such t r i a l defendant s h a l l
b e permitted t o i n t r o d u c e r e l e v a n t , competent, and a d m i s s i b l e
evidence i n support of i t s p a r t i a l a f f i r m a t i v e defense of con-
t r i b u t o r y negligence.
           This r u l i n g r e n d e r s c o n s i d e r a t i o n of most of t h e o t h e r
i s s u e s on a p p e a l unnecessary.            They simply i n v o l v e v a r i o u s a l l e g e d
e r r o r s t h a t occurred a t t h e t r i a l a s s i g n e d a s a d d i t i o n a l and
independent grounds f o r g r a n t i n g a new t r i a l .
           The only remaining i s s u e l i k e l y t o r e c u r on r e t r i a l i s
whether defendant should b e permitted t o have a p r e t r i a l examina-
t i o n of p l a i n t i f f f o r r e h a b i l i t a t i o n purposes.       It i s c l e a r t h e
d i s t r i c t c o u r t ' s o r d e r denying such examination was based, i n
p a r t a t l e a s t , on t h e s e c o n s i d e r a t i o n s : (1) t h e r e p e a t e d d e l a y
of defendant i n a d v i s i n g t h e c o u r t of t h e purposes of t h e examina-
t i o n , t h e n a t u r e of t h e t e s t s t o be a d m i n i s t e r e d , who would
perform t h e t e s t s , where and when they would be conducted, and
s i m i l a r relevant information, (2) t h e c o n f l i c t i n g representations
t o t h e c o u r t a s t o whether psychological t e s t i n g would b e i n -
volved, ( 3 ) t h e r e p e a t e d continuances i n h e a r i n g d e f e n d a n t ' s
motion occasioned t h e r e b y , and (4) d e f e n d a n t ' s motion a s presented
was n o t i n such form o r w i t h such p a r t i c u l a r i t y t h a t p l a i n t i f f
could make proper o b j e c t i o n s o r concurrences.
         W a g r e e w i t h t h e previous r u l i n g o f t h e d i s t r i c t c o u r t
          e
based on t h e foregoing c o n s i d e r a t i o n s .            The broad q u e s t i o n of
whether defendant i s e n t i t l e d t o p r e t r i a l discovery of p l a i n t i f f ' s
v o c a t i o n a l r e h a b i l i t a t i o n p o t e n t i a l by means of a p t i t u d e o r
p s y c h o l o g i c a l t e s t i n g i s n o t f a i r l y p r e s e n t e d by t h e r e c o r d be-
f o r e us.     Only i f and when a t i m e l y , s u f f i c i e n t and proper motion
i s presented t o t h e d i s t r i c t c o u r t w i l l such i s s u e be reached.
W d e c l i n e t o r u l e on t h i s broad q u e s t i o n i n a f a c t u a l vacuum.
 e
          The judgment of t h e d i s t r i c t c o u r t i s vacated and s e t
aside.     A new t r i a l i s ordered on t h e i s s u e of t h e amount of
damages t o be awarded p l a i n t i f f , f o r t h e reasons and under t h e
guidelines s e t f o r t h herein.




                                                    Justice


W Concur:
 e



     Chief J u s t i c e




................................
    Justices.
M r . J u s t i c e Gene B . Daly d i s s e n t i n g :

           I dissent.
           A v e r y s e r i o u s and t h e r e f o r e t h e p r i n c i p a l problem
p r e s e n t e d by t h e m a j o r i t y opinion i s t h e r e a d j u d i c a t i o n of a
f i n a l o r d e r of t h i s Court based on t h e c o n t e n t i o n t h a t t h a t
o r d e r was i n p a r t i n e r r o r .     I f i t were conceded t h e o r d e r
r e s u l t i n g from t h e show c a u s e h e a r i n g was t o t a l l y i n e r r o r ,
t h a t would n o t be grounds f o r a second review                       on a p p e a l of a

t r i a l on damages.         T h i s s t r i k e s a t t h e v e r y foundation of o u r
j u d i c i a l system.     As a l l u d e d t o i n t h e m a j o r i t y o p i n i o n , t h e
d i s t r i c t c o u r t g r a n t e d a p a r t i a l summary judgment on t h e i s s u e
of l i a b i l i t y and c o n t r i b u t o r y n e g l i g e n c e i n t h i s c a u s e and a t
t h a t time defendant had t h e o p t i o n t o (1) go t o t r i a l under t h e
d i s t r i c t c o u r t o r d e r and t r y t h e c a u s e on damages, a s t h e
summary judgment was n o t a p p e a l a b l e , and handle t h e i s s u e i n
t h e r e g u l a r c o u r s e of a p p e a l , o r (2) a s k t h i s Court t o e x e r c i s e
i t s j u r i s d i c t i o n and h e a r t h e m a t t e r a t t h a t time on a p e t i t i o n
f o r supervisory control.              Defendant chose t h e l a t t e r c o u r s e .
Supreme Court Case No. 12660, t h e a p p l i c a t i o n f o r r e l i e f , p e t i -
t ioned :
           IIThat t h e Order g r a n t i n g summary judgment i s n o t an
           a p p e a l a b l e o r d e r , and u n l e s s t h e D i s t r i c t Court i s
           ordered and d i r e c t e d by a proper w r i t o r o r d e r of
           t h i s Court, t h e D i s t r i c t Court of t h e Eighth J u d i c i a l
           D i s t r i c t of t h e S t a t e of Montana, i n and f o r t h e County
           of Cascade, and t h e Honorable Paul G. H a t f i e l d , D i s t r i c t
           Judge t h e r e o f , Respondents h e r e i n w i l l proceed t o t r y
           t h e damage i s s u e s i n t h e c a s e of ' ~ o n a l dR. McGee,
           P l a i n t i f f , v s . B u r l i n g t o n Northern, I n c . , Defendant'
           b e i n g C i v i l Action No. 759206 i n s a i d D i s t r i c t Court:
           and t h a t an a p p e a l from a f i n a l judgment i n that a c t i o n
           would impose undue h a r d s h i p on R e l a t o r and be wholly
           i n a d e q u a t e a s a remedy f o r t h e reason t h a t R e l a t o r would
           be f o r c e d t o go t o t r i a l on t h e damage i s s u e s w i t h i t s
           l i a b i l i t y a l r e a d y e s t a b l i s h e d i n an F e d e r a l Employers'
           L i a b i l i t y Act c a s e which a p p l i e s a r u l e of comparative
           n e g l i g e n c e i n connection w i t h t h e a f f i r m a t i v e d e f e n s e
           of c o n t r i b u t o r y n e g l i g e n c e , and f o r t h a t r e a s o n -
                                                                                          the
           remedy a f f o r d e d by a p p e a l would n o t be adequate i n a
           c a s e such a s t h i s where t h e comparative n e g l i g e n c e
           t h e o r y i s t h e a p p l i c a b l e r u l e of law." (Emphasis s u p p l i e
           P e t i t i o n e r prayed f o r an a p p r o p r i a t e w r i t d i r e c t e d t o
respondent d i s t r i c t c o u r t t o withdraw i t s o r d e r d a t e d November

30, 1973, g r a n t i n g p a r t i a l surnma.ry judgment and t h a t an o r d e r be
e n t e r e d denying p l a i n t i f f ' s motion f o r p a r t i a l summary judgment
i n i t s e n t i r e t y o r i n t h e a l t e r n a t i v e t o appear and show c a u s e
why i t has n o t done s o .            F u r t h e r , t h a t upon a h e a r i n g t h i s Court
f i n d and a d j u d i c a t e t h a t t h e motion f o r summary judgment should n o t
have been g r a n t e d .
           O December 1 7 , 1973, t h i s Court assumed j u r i s d i c t i o n
            n
i n t h e m a t t e r and d i r e c t e d t h i s o r d e r t o t h e d i s t r i c t c o u r t :
            h he Court i s i n r e c e i p t of an A p p l i c a t i o n f o r W r i t
           of Supervisory C o n t r o l o r o t h e r a p p r o p r i a t e w r i t t o
           i n q u i r e i n t o an Order e n t e r e d i n C i v i l No. 75920C, i n
           t h e D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t of t h e
           S t a t e of Montana, i n and f o r t h e County of Cascade, which
           s a i d Order g r a n t e d a p a r t i a l summary judgment a g a i n s t
           R e l a t o r ; c o u n s e l f o r P e t i t i o n e r and R e l a t o r was heard
           e x p a r t e and t h e m a t t e r t a k e n under advisement.
           " I T I S ORDERED t h a t Respondents s h a l l withdraw t h e
           o r d e r of November 30, 1973, g r a n t i n g p a r t i a l summary
           judgment and s h a l l e n t e r on Order denying p a r t i a l summary
           judgment i n t h e c a s e of 'Donald R. McGee, P l a i n t i f f , -vs-
           B u r l i n g t o n Northern I n c . , a c o r p o r a t i o n , D e f e n d a n t f ,
           b e i n g No. 75920C, i n t h e D i s t r i c t Court of t h e Eighth
           J u d i c i a l D i s t r i c t of t h e S t a t e of Montana, i n and f o r
           t h e County of Cascade, o r , a l t e r n a t i v e l y , t o be and ap-
           p e a r b e f o r e t h i s Court a t t h e hour of 9:30 A . M . , on t h e
           16 day of J a n u a r y , 1974, t o show c a u s e why s a i d motion
           f o r p a r t i a l summary judgment should n o t be d e n i e d . +                :    *
                                                                                                  *'I
            (Emphasis s u p p l i e d )   .
           T h e r e a f t e r b r i e f s were f i l e d by defendant and p l a i n t i f f
i n the d i s t r i c t court action.             The b r i e f s were e x h a u s t i v e on
t h e i s s u e s p r e s e n t e d t o t h e d i s t r i c t c o u r t i n s u p p o r t of and i n
o p p o s i t i o n t o p l a i n t i f f ' s motion f o r p a r t i a l summary judgment.
A l l t h e d e p o s i t i o n s of a l l t h e w i t n e s s e s had been taken and were
referred t o i n the b r i e f s .            A l l of t h e d i s c o v e r y proceedings
had been completed and were r e f e r r e d t o i n t h e b r i e f s .
           P l a i n t i f f ~ c G e e ' sb r i e f i n Cause No. 12660, s t a t e d a t
the outset:
            I1
             The D i s t r i c t Court g r a n t e d p l a i n t i f f ' s motion f o r
           p a r t i a l summary judgment l e a v i n g o n l y t h e amount of
           damages t o be determined by t h e j u r y .                   Defendant a p p l i e d
           t o t h i s Court f o r an a p p r o p r i a t e w r i t which was g r a n t e d
           and t h i s m a t t e r i s s e t f o r h e a r i n g b e f o r e t h i s Court a t
           9:30 a.m. on t h e 1 6 t h day of J a n u a r y , 1974.
            11
             I n i t s A p p l i c a t i o n f o r W r i t and Memorandum of Authori-
           t i e s defendant s p e n t some time j u s t i f y i n g t h i s procedure.
           L e t i t be c l e a r l y understood t h a t c o u n s e l f o r p l a i n t i f f
           completely approve of t h e procedure followed by t h e de-
           fendant and d e s i r e t o thank and commend t h i s Court f o r
           l i b e r a l l y a p p l y i n g Writs of Supervisory C o n t r o l a s t h e r e
           i s no q u e s t i o n b u t t h a t t h i s s a v e s l i t i g a n t s and t h e i r
           a t t o r n e y s a g r e a t d e a l of t i m e , money and u n c e r t a i n t y .
            **    Jcff


           A f u l l h e a r i n g on a l l i s s u e s was had by t h e Court on

January 1 6 , 1974 and t h e m a t t e r taken under advisement.                            After
a complete examination of t h e r e c o r d t h i s Court found no q u a r r e l
w i t h t h e p a r t i a l summary judgment e n t e r e d by t h e t r i a l c o u r t and
s o s t a t e d i n i t s o r d e r d a t e d January 21, 1974, which i n e f f e c t
p e r m i t t e d t h e t r i a l t o proceed on damages and t e r m i n a t e d t h e
i s s u e of l i a b i l i t y and c o n t r i b u t o r y n e g l i g e n c e :


            "PER CURIAM:
            It
             T h i s i s an o r i g i n a l proceeding wherein P L e l a t o r sought
           an a p p r o p r i a t e w r i t t o r e v e r s e an o r d e r g r a n t i n g a p a r t i a l
           summary judgment e n t e r e d i n C i v i l No. 759206, i n t h e
           D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t of t h e
           S t a t e of Montana, i n and f o r t h e County o f Cascade, i n
           an a c t i o n e n t i t l e d Donald R. ItfcGee, P l a i n t i f f , vs. Bur-
           l i n g t o n Northern I n c . , a c o r p o r a t i o n , Defendant, pending
           i n s a i d Court.
                         II
                        Counsel f o r R e l a t o r was heard ex p a r t e , an
           o r d e r t o show c a u s e i s s u e d , a l l proceedings s t a y e d
           i n t h e D i s t r i c t Court u n t i l f u r t h e r o r d e r .
                         II
                         Upon t h e r e t u r n day o r a l argument was had and
           b r i e f s f i l e d and t h e m a t t e r was taken under advisement.
                         If
                         The Court having now c o n s i d e r e d t h e p l e a d i n g s ,
           b r i e f s , and argument, and b e i n g a d v i s e d ,
                  "IT I S ORDERED t h a t t h e r e l i e f sought b e , and i t
           hereby i s , d e n i e d , and t h i s proceeding ..i s. o r d e r e d d i s - - ..       .

           missed, and o u r s t a y o r d e r i s revoked." (Emphasis s u p p l i e d ) .
           Here, defendant a r g u e s t h a t t h i s c o u r t ' s               January 21, 1974,
o r d e r , a s a r e s u l t of t h e procedures j u s t r e l a t e d , could o n l y mean
t h a t we f e l t defendant had an adequate remedy a t law and i t would
n o t be p r o p e r t o i s s u e a w r i t of s u p e r v i s o r y c o n t r o l and based

i t s c o n t e n t i o n on t h e f a c t t h a t we d i d n o t s t a t e t h e grounds
f o r the decision i n the order.                       For a u t h o r i t y d e f e n d a n t m i s c i t e d

S c h u l t z v. Adams, 1611font. 463, 507 P.2d 530.                               S c h u l t z w a s an
a t t e m p t t o a p p e a l a d i s t r i c t c o u r t o r d e r f o r p a r t i a l summary

judgment and t h e Chief J u s t i c e c l e a r l y s t a t e d t h a t t h e c o n t r o l l i n g
i s s u e i n S c h u l t z was whether t h e o r d e r was a n a p p e a l a b l e o r d e r .
There t h e c o n t e n t i o n was t h a t t h e o r d e r was f i n a l and a p p e a l a b l e

a t the d i s t r i c t court level.               A l l t h e language about " i n t e r l o c u t o r y
o r d e r " and r e v i e w on a p p e a l i s c o r r e c t u n d e r t h o s e f a c t s , b u t

i f a l i t i g a n t f e e l s a s s t r o n g l y a s t h e defendant d i d h e r e about

t h e e f f e c t of t h e o r d e r and pursuades t h i s Court t o r e v i e w t h a t
o r d e r u n d e r s u p e r v i s o r y c o n t r o l and t h i s i s done, t h e o r d e r o f

t h i s Court, p a r t i c u l a r l y i f i t affirmed t h e d i s t r i c t c o u r t , i s a

f i n a l o r d e r and n o t s u b j e c t t o r e v i e w a g a i n .
           C o n s i d e r i n g t h e p r o c e s s a s a whole, f o r a minute o r two,

i t becomes a p p a r e n t on i t s f a c e and t o a d o p t t h e r a t i o n a l e of

t h e d e f e n d a n t would b e s e l f - d e f e a t i n g .       It i s t r u e we f r e q ~ z e n t l y
do n o t t a k e j u r i s d i c t i o n , b u t i n t h o s e c a s e s t h e Court o r d e r s an
 a d v i s o r y h e a r i n g " and a f t e r h e a r i n g r e f u s e j u r i s d i c t i o n and
II



d i s m i s s t h u s l e a v i n g t h e p a r t i e s where we found them.                   On t h e few
o c c a s i o n s t h a t t h i s Court h a s t a k e n j u r i s d i c t i o n and i s s u e d an

o r d e r t o show c a u s e and a f t e r h e a r i n g d i d n o t wish t o g r a n t
r e l i e f , a s a r g u e d by d e f e n d a n t , w e p l a i n l y s t a t e d t h e w r i t was

i m p r o v i d e n t l y i s s u e d and we d i d n o t w i s h t o i n t e r v e n e .         The f a c t

s t i l l remains t h a t w e d i d o r d e r t h e d i s t r i c t c o u r t o r d e r s e t
a s i d e h e r e , when we i s s u e d t h e w r i t and gave t h e d i s t r i c t c o u r t
t h e a l t e r n a t e c h o i c e t o come i n and j u s t i f y i t s o r d e r .
           Had t h e d i s t r i c t c o u r t n o t s e l e c t e d t o a p p e a r , t h e o r d e r
o f t h i s Court would have been b i n d i n g and t h e summary judgment o f
t h e d i s t r i c t c o u r t withdrawn.             The d i s t r i c t c o u r t d i d come i n and

j u s t i f y i t s o r d e r and we made an o r d e r d e n y i n g t h e r e l i e f t o

                                          -   13   -
p e t i t i o n e r - d e f e n d a n t and permitted t h e d i s t r i c t c o u r t o r d e r t o
s t a n d , and t h e c o u r t t o proceed t o t r i a l on t h e i s s u e of damages.
There i s no support i n t h e law f o r a second review a f t e r an
a d j u d i c a t i o n on t h e m e r i t s by a c o u r t of l a s t r e s o r t , i n t h e same
jurisdiction.
           Therefore, i f t h e m a j o r i t y opinion i s allowed t o s t a n d
a s precedent f o r t h e p r o p o s i t i o n t h a t a second review i s a l l o w a b l e
under t h e s e f a c t s , then t h e bench and t h e b a r would be b e t t e r
served i f t h e s e kind of proceedings were abandoned.                             W have no
                                                                                      e
r i g h t t o review a m a t t e r on t h e m e r i t s , dismiss t h e o r d e r
a g a i n s t t h e t r i a l c o u r t , permit defendant t o proceed, and l e a d
i t i n t o e r r o r and a new t r i a l by a second review which s t a t e s

we a r e now convinced we were i n e r r o r t h e f i r s t time around.
           This obviously imposes t h e same burden on t h e p a r t i e s
t h a t t h e y both agreed they wished t o avoid by a h e a r i n g on t h e
m e r i t s , under our power of s u p e r v i s o r y c o n t r o l a t a time b e f o r e
trial.       The temporary b e n e f i c i a r y of t h i s kind of precendent i s
n o t going t o gain i n t h e long view of t h e m a t t e r , a s one day t h e
r u l e s u r e l y w i l l be a p p l i e d a g a i n s t i t .
           So f a r a s t h e m e r i t s of t h e argument on c o n t r i b u t o r y
negligence a r e concerned, I am s u r e we were c o r r e c t i n o u r f i r s t
decision.         Defendant r a i s e d a number of d i s p u t e d f a c t s from which,
i t argued, an i n f e r e n c e could be drawn t h a t p l a i n t i f f stepped

i n f r o n t of t h e t r a i n and was s t r u c k by t h e f r e i g h t c a r .         The
c o u r t has d i s a g r e e d w i t h t h i s and e s t a b l i s h e d t h e r a i l r o a d was
n e g l i g e n t and o p e r a t i n g i n v i o l a t i o n of i t s own r u l e s .    Now, t h e
m a j o r i t y contends t h i s i s a genuine i s s u e of f a c t on r e a s o n a b l e
conduct o r c a r e by n o t s e e i n g t h e p r o t r u d i n g door handle.
           F i r s t , t h e r e i s no d i s c u s s i o n i n any p a r t of t h e r e c o r d
t h a t would i n d i c a t e p l a i n t i f f had any duty t o i n s p e c t and t h e
contrary i s true.             A l l w i t n e s s e s deposed placed t h e duty on
v a r i o u s employees who were n o t employed a t t h a t yard.                        Also,
everyone deposed f a i l e d t o s e e t h e p r o t r u d i n g hook.                    Vernon B .
Workman passed t h e door i n d a y l i g h t and f a i l e d t o see i t .                        Whe
he a s s i s t e d p l a i n t i f f i n t h e dark a f t e r t h e a c c i d e n t he d i d n o t

s e e i t and bumped h i s head on t h e hook.                        The e n g i n e e r was c o u p l e d
on t h e c a r and d i d n o t s e e i t w h i l e l o o k i n g d i r e c t l y p a s t i t .
No one even              i n f e r r e d i n t h e r e c o r d t h a t p l a i n t i f f s h o u l d have
s e e n t h e hook.            I n f a c t , Paluch v. E r i e Lackawanna R a i l r o a d
Company, 387 F.2d 996,999 (1968), s t a t e s :
            'If:      9 it i s not contributory negligence t o
                      :
            f a i l t o d i s c o v e r a danger when t h e r e i s no
            r e a s o n t o apprehend one. I t
See a l s o :         Colorado and S o u t h e r n Railway Co. v. Lombardi, 156
Colo. 488, 400 P.2d 428 (1965).
            Second, a l l t h e c o n v e r s a t i o n a b o u t t h e c a r on t h e s w i t c h
p o i n t and t h e d i s p u t e w i t h t h e flagman and t h e come ahead s i g n a l
a r e frivolous.             P l a i n t i f f gave t h e s i g n a l and was a l o n g s i d e t h e
t r a i n " i n t h e c l e a r " and b u t f o r t h e d e f e n d a n t ' s n e g l i g e n t open
door would n o t have been s t r u c k .                   T h e r e i s no e v i d e n c e t h a t t h o s e
switching matters contributed t o p l a i n t i f f ' s injury.                             Since
1939, t h e p l e a of c o n t r i b u t o r y n e g l i g e n c e i s n o t a d e f e n s e b u t
a p l e a t o d i m i n i s h damages.             The burden o f proof o f c o n t r i b u t o r y
n e g l i g e n c e i s on t h e d e f e n d a n t and i n c l u d e s proof o f n e g l i g e n t
a c t s o r o m i s s i o n s and c a u s a l e f f e c t o f t h e a c t o r o m i s s i o n on
a c c i d e n t and i n j u r y . Page v . S t . Louis Southwestern Railway
Company, 312 F.2d 8 4 , 98 ALR2d 639, (1963).
            F u r t h e r , t h i s r u l e i.s n o t a mere m a t t e r o f p r o c e d u r e b u t
o f s u b s t a n t i v e l a w and a p p l i e s i n s t a t e c o u r t s where t h e r u l e
is different.               Crugley v . Grand Trunk Ry. Co., 79 N.H.                         276, 108
A.   293.          C o n t r i b u t o r y n e g l i g e n c e o f t h e employee which r e m o t e l y ,
b u t n o t d i r e c t l y and p r o x i m a t e l y      contributes t o the injury, that
i s n e g l i g e n c e t h a t i s n o t c a u s a l , does n o t o p e r a t e t o r e d u c e
damages.            I l l i n o i s Cent R.Co. v. P o r t e r , 207 F.311.
         T h i r d , t h e v i o l a t i o n of o p e r a t i n g r u l e s by t h e p l a i n t i f f
i s n o t w e l l taken.         Defendant claimed v i o l a t i o n of Rule #712--
a g e n e r a l o p e r a t i n g r u l e of t h e r a i l r o a d and which a p p l i e s t o a l l
p e r s o n n e l t o t h e e f f e c t t h a t i f t h e y s e e a h o t box, dragging
b r a k e , e t c . , t h e y must r e p o r t o r s t o p t h e t r a i n - - - .       F i r s t , there
i s no d u t y h e r e u n l e s s you s e e a d e f e c t and, second, t h e f e d e r a l
c o u r t s have h e l d t h e s e g e n e r a l r u l e s t o be a d v i s o r y and n o t
grounds f o r c o n t r i b u t o r y n e g l i g e n c e .        A, r u l e t o meet t h e s t a n d a r d
of c o n t r i b u t o r y n e g l i g e n c e must b e d i r e c t o r y , t h a t i s a r u l e
a p p l i c a b l e t o p l a i n t i f f d i r e c t l y which would c r e a t e a d u t y .          In
t h e e n t i r e r e c o r d t h e r e i s no evidence of such a v i o l a t i o n .                  So
f a r a s v i o l a t i o n of r u l e   If
                                              M I 1 f o r employees, i t i s a n o t h e r g e n e r a l

o p e r a t i n g r u l e , a s w e l l , and only p r o v i d e s employees must keep
a lookout f o r movement of t r a i n s a t any time, and a g a i n t h i s
h a s been covered above.                There was no evidence t o c r e a t e t h e
                                                     If
i s s u e and p l a i n t i f f was i n t h e             c l e a r " and n o t s t r u c k by t h e
train itself.
           The l a s t i s s u e r a i s e d was r e a s o n a b l e conduct of t h e
plaintiff.         A.gain, t h e r e i s no evidence i n t h e r e c o r d t h a t would
b e a r on t h i s i s s u e .    I f i t i s urged by defendant under t h e c a s e s
c i t e d , defendant must s e t f o r t h t h e conduct and i t s c a u s a l connec-
t i o n t o t h e a c c i d e n t and i n j u r y .         T h i s has never appeared i n t h e
record.
           For t h e above r e a s o n s t h e judgment of t h e d i s t r i c t c o u r t
should be a f f i r m e d .




                                                                    Jus'tice.
Mr. Justice John Conway Harrison dissenting:
       I concur in the foregoing dissent of Mr. Justice
Gene B. Daly.



                                                                  $
                                -----c-----------------*-------

                                   Justice.